PER CURIAM.
Appellant, Karl J. Ripp, by this appeal questions the refusal of the trial judge to modify a final decree of divorce with reference to the care, custody and control of the two minor children of the parties.
The points on appeal as posed by Appellant relate to the sufficiency of the evidence considered by the trial judge in arriving at his decision. Appellant takes the position on this appeal that the pleadings in the cause reflect the unfitness of the Appellee to have the care, custody and control of the said two minor children. In his brief Appellant makes many statements as to the testimony of witnesses he produced which clearly reflected the unfitness of Appellee to have the care, custody and control of the children. This court not having been benefited with a transcript of the testimony of these witnesses, will not accept statements by Appellant in his brief as to what actually transpired before the trial judge. A review of the record before us does present serious *518questions as to the regularity of the proceedings reflected in the record. For these reasons the cause is affirmed without prejudice to Appellant to again petition the trial judge for modification of the final decree.
Affirmed, without prejudice.
RAWLS, Acting Chief Judge, and JOHNSON and SPECTOR, JJ., concur.